300 S.W.3d 235 (2009)
Shaun JORDAN, Appellant,
v.
J.B. HUNT TRANSPORTATION, INC., Respondent.
No. WD 70140.
Missouri Court of Appeals, Western District.
June 30, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Application for Transfer Sustained October 6, 2009.
Case Retransferred January 26, 2010.
Court of Appeals Opinion Readopted February 2, 2010.
Ashley Lynn Baird, Kansas City, for Appellant.
Thomas V. Clinkenbeard, Kansas City, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Shaun Jordan appeals the decision of the Labor and Industrial Relations Commission denying his, claim for workers' compensation benefits. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).